DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show yoke 104b, lip 104c, groove 102e and lip 114a as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate both a conductor (see Fig. 7) and baffle ring member (see Fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  In Claim 1, line 10, --the-- should be inserted before “light exit side”.  In Claim 16, line 10, “first optic” should be changed to --first optic member--. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Karthawate et al 9,291,319 in view of Goelz et al 10,544,913.
Regarding Claims 1 and 16, Karthawate et al shows in Figure 1, a lighting device comprising a first heat sink member 150, a light source 152 attached to the first heat sink member 150, a first optic member 130 having a light entry side and a light exit side, the first optic member 130 being arranged with the light entry side in a position to receive light from the light source 152, the first optic member 130 being configured to emit the light from the light exit side in a light beam, an aperture member 110 secured in a fixed relation to the first heat sink member 150, the aperture member 110 having an optical opening arranged in alignment with the light exit side of the first optic member 130 to pass a portion of the light from the light exit side of the first optic member 130 through the optical opening.  Karthawate et al discloses the aperture member is reflective (see col. 4, line 55) but fails to disclose the aperture member comprises a plurality of surface regions.  Goelz et al teaches that it is known in the art to have an aperture member 140 with different reflection regions 144, 146 positioned adjacent to an optic 130 to reflect a different respective section of the peripheral edge portion of the light beam or pattern toward the light exit side of the first optic member (see col. 7, lines 28-col. 8, line 8).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Karthawate et al to include reflective sections on the aperture member in the same manner as taught by Goelz et al to vary the direction and pattern of the emitted light. 
Regarding Claims 2 and 17, Karthawate et al as modified by Goelz et al provides each respective surface region of the plurality of surface regions is oriented at one or more different respective angles relative to an axial dimension of the aperture member to reflective different respective section of the peripheral edge portions toward the light exit side of the first optic member (see col. 7, line 36 and col. 7, line 45).
Regarding Claim 3, Karthawate et al as modified by Goelz et al discloses that each surface region comprises a reflective material (see Goelz et al, col. 7, line 63).
Regarding Claim 9, Karthawate et al shows a second optic 120 arranged between the aperture member 110 and the heat sink member 150.
Regarding Claim 14, Karthawate et al discloses the optic member 130 can be coupled to lens 120 (readable as optic holder) and also coupled at the opposite end to the heat sink 150 (“coupled” being an optic holder, see col. 3, line 50).
Regarding Claim 15, Karthawate et al discloses the beam converges along a path parallel to a centerline of the lighting system (see col. 5, line 55).  To vary the lighting to a specific point (i.e. focus point) is considered a matter of design choice depending on the intended use for the lighting device. 

Claims 7, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karthawate et al 9,291,319 as modified by Goelz et al 10,544,913 as applied to claim 1 above, and further in view of Gabrius et al EP 2,778,519.
Regarding Claims 7 and 11, Karthawate et al fails to show a ring arranged between the first heat sink member and the aperture member.  Gabrius et al teaches that it is known in the art in Figure 4 to provide a ring member 40 arranged between an aperture member 36 and a heat sink member 18, the ring member 40 having a central opening arranged in alignment with a light exit side of an optic member 30 through which at least a portion of the light may pass, the ring member 40 has a surface region surrounding the central opening configured to reflect a section of the peripheral edge portion of the light beam to be reflected by a surface region of the aperture member toward the optic member (see para. 0018 and 0020, ring 40 can be integral or separate with lower reflector 36).
Regarding Claim 8, Karthawate et al shows a second optic 120 and also as modified by Gabrius et al which also shows a second optic 34 between the ring member 40 and the heat sink member 18.
Regarding Claims 12 and 13, Karthawate fails to show a second heat sink member.  Gabrius et al teaches that it is known in the art in Figure 2 to provide a second heat sink member 24 connectable to a first heat sink member 18.  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Karthawate et al to include a second heat sink member in the same manner as taught by Gabrius to provide increased heat dissipation of the lighting components.  To make the second heat sink integral with the aperture member is considered a matter of design choice.  See MPEP 2144.04, Part V. Making Portable, Integral, Separable, Adjustable or Continuous, Part B – Making Integral – “the use of a one piece construction instead of the structure disclosed in the prior art would be merely matter of obvious engineering choice.”
In addition, regarding Claim 13, Gabrius et al discloses the first heat sink 18 and second heat sink 24 may be connected in any manner (see para. 0014).  To include a recess in the first heat sink is considered a matter of design choice.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Karthawate et al 9,291,319 as modified by Goelz et al 10,544,913 as applied to claim 1 above, and further in view of  Tepo et al 2018/0320845.
Regarding Claim 10, Karthawate et al shows a second optic 120 but fails to disclose of a plurality of second optic members.  Tepo et al teaches that it is known in the art to use a similarly structured lighting device with replaceable optics (see para. 0050).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Karthawate et al to include replaceable optics in the same manner as taught by Tepo et al to vary the shape of the emitted light.

Allowable Subject Matter
Claims 4-6 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4-6 and 18-20 are considered to set forth allowable subject matter because Claims 4 and 18 set forth a first surface region forming at least one angle relative to an axial dimension of the aperture member, a second surface region oriented substantially perpendicular to the axial dimension and a third surface region defining an interface between the first and second  surface regions, wherein each of the first, second and third surface regions faces toward the first optic member at a different respective angle relative to the axial dimension.  This combination of limitations was not shown or suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Khazi et al is cited of interest for showing in Figure 5, a heat sink 12, light source 30 and aperture member 14.  Shah et al is cited of interest for showing in Figure 3, a heat sink 160, light engine 210 and aperture member 190 with a reflector portion 380.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875